Citation Nr: 0322593	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin condition (to 
include as due to exposure to Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968 
and again from December 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the veteran's 
claim of entitlement to service connection for a skin 
condition.  

The matter was remanded by the Board in January 2003 in order 
for the RO to issue the veteran a statement of the case.  
This was accomplished and the veteran thereafter timely 
perfected his appeal on this issue.     


REMAND

The Board initially notes that the veteran has not been 
afforded a VA dermatological examination regarding his 
claimed skin condition.  A review of the claims folder 
reveals that the veteran received outpatient treatment at the 
Murfreesboro, Tennessee, VA facility in April 2000, during 
which he complained of knots, blisters, sores, bleeding, 
itching and pain since returning from Vietnam.  He stated 
that he had been treated for this by a doctor at that 
facility and that this doctor had referred him to a 
Murfreesboro specialist clinic where he was diagnosed with 
"Agent Orange" and prescribed medication.  The April 2000 VA 
examiner noted the veteran as having Agent Orange dermatitis, 
previously diagnosed and treated, in his assessment.  
However, these records have not been associated with the 
claims folder.  Additionally, the veteran receives Social 
Security disability benefits, however, these records also 
have not been associated with the veteran's claims folder.      

Therefore, this case must be REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  Ask the veteran to identify to whom 
he was referred by the Murfreesboro VA 
facility regarding his skin condition, as 
was indicated in a VA outpatient 
treatment record dated in April 2000.  
After securing any necessary releases, 
the RO should obtain these records.      

3.  The RO should contact the Social 
Security Administration and request 
copies of the decision awarding him 
disability benefits and copies of all 
medical records used by that agency in 
arriving at its decision.  

4.  Thereafter, schedule the veteran for 
a VA dermatological examination to 
determine the nature and etiology of any 
skin condition the veteran is found to 
have.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any skin condition the 
veteran is found to have is related to 
service, to specifically include exposure 
to Agent Orange.  The claims folders and 
a copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




